VOTO CONCURRENTE DE LA
JUEZA MIGDALIA FRATICELLI TORRES
- 2006 DTA 53
San Juan, Puerto Rico, a 28 de febrero de 2006
Concurro con la mayoría del panel en que procede confirmar la sentencia sumaria apelada en el caso de autos. Difiero, sin embargo, en que el único fundamento para tal determinación sea que el contrato suscrito entre Apelco y Graziano privó a la aseguradora apelante de su derecho a subrogarse en el lugar de su asegurado, para recuperar del causante del daño las cuantías -pagadas como indemnización por los daños causados a la propiedad del asegurado.
En este caso, el contrato de seguro entre Royal Insurance Company of Puerto Rico, Inc., hoy Real Agency Assuance Company, Inc., se suscribió el 22 de diciembre de 1997 y extendía su cobertura al 31 de diciembre de 2000. Ese contrato contiene varias cláusulas sobre la subrogación de derechos, entre ellas:
En la Sección IV sobre “Commercial General Liability Conditions”, apartado 8. Transfer of Rights of Recovery Against Others to Us:

“If the insured has rights to recover all or part of any payment we have made under this Coverage Part, those rights are transferred to us. The insured must do nothing after loss to impair them. At our request, the insured will bring "suit" or transfer those rights to us and help us enforce them. ”

Apéndice, pág. 476.
En la Sección sobre “Commercial Property Conditions”, apartado I. Transfer of Rights of Recovery Against Others to Us:

“If any person or organization to or for whom we make payment under this Coverage Part has rights to recover damages from another, those rights are transferred to us to the extent of our payment. That person or organization must do everything necessary to secure our rights and must do nothing after loss to impair them. But you may waive your rights against another party in writing:


*1127
1. Prior to a loss to your Covered Property or Covered Income.


2. After a loss to your Covered Property or Covered Income only if, at time of loss, that party is one of the following:


a. Someone insured by this insurance;


b. A business firm:


(1) Owned or controlled by you, or


(2) That owns or controls you;


c. Your tenant


This will not restrict your insurance. ”

Apéndice, pág. 499.
Nos llama la atención que en esta última cláusula, se permite la renuncia de derechos del asegurado antes de que ocurra una pérdida, sin definirse el alcance de la disposición contractual. Y, más aún, que no se advierta al asegurado de las consecuencias adversas sobre sus propios derechos bajo la póliza, como asegurado, si otorgaba relevos de responsabilidad a terceros que pudieran serle responsables a la aseguradora, mediante el instituto de la subrogación. No aparece en la póliza ninguna referencia a la obligación del asegurado de informar sobre situaciones o condiciones contractuales que pudieran comprometer el derecho de la aseguradora, ya fueran creadas por él o por terceras personas de manera intencional o negligente.
Ante la falta de previsión y precisión en las condiciones del contrato de seguro sobre los efectos de este tipo de acuerdos generados al margen de su cobertura, no podemos proveer a la apelante más protección que la que ella misma procuró en el extenso y complejo contrato que suscribió con Apelco. No olvidemos que en el contrato de seguro por pérdida de propiedad, si el asegurado es cocausante del daño, no procede la subrogación, al menos, no por la suma total. Rolando Cruz, Derecho de Seguros, San Juan, Publicaciones J.T.S. 2002, §§ 20.8- 20.9, págs. 251 y ss.
En este caso, el propio asegurado produjo el relevo de responsabilidad del tercero hasta el monto de la póliza. Podríamos extender la pérdida del derecho de subrogación a los supuestos en que la imposibilidad de subrogarse surge por actos del asegurado. La razón es que su conducta pudo anticiparse en el contrato por la aseguradora y sancionarse de conformidad, incluso, con un aumento de primas,  para cubrir el riesgo adicional, o con la negación de cubierta, si lo hacía a espaldas y sin autorización de la aseguradora. No olvidemos tampoco que, así como la falta de cooperación de un asegurado puede liberar a la aseguradora de pagarle la indemnización acordada, en el caso en que sus actos unilaterales afecten el derecho de la aseguradora a subrogarse ante el causante del daño, también podría ese asegurado estar sujeto a la misma sanción.
Una solución parecida se ha aceptado en Puerto Rico para el caso de la fianza, contrato que comparte con el seguro los beneficios del derecho a la subrogación. Incluso, en Caguas Plumbing, Inc. v. Continental Const. Corp., ya citado, el Tribunal Supremo expresó que “el Artículo 1751 [que reconoce la subrogación en la fianza] surge para proteger estas legítimas expectativas del fiador. Si el acreedor actúa de manera que perjudique la posición en la cual el fiador ha de encontrarse al subrogarse en los derechos de dicho acreedor, el Artículo 1751 protege al fiador.  [Ver nota abajo.]” En tales circunstancias, el fiador “puede liberarse de su obligación de pagarle al acreedor en tanto y en cuanto su negligencia, al dejar que el deudor se escapara, le *1128imposibilitó al fiador repetir contra el deudor. Por esto, el tribunal expresó en E.L.A. v. Urb. Damiro, Inc., 112 D.P.R. 244, 249 (1982), que “[s]i no existe nexo causal entre el acto del acreedor y el impedimento en la subrogación ”, no es de aplicación el Artículo 1751. “El precepto exige una conexión directa entre el ‘hecho del acreedor’, positivo y negativo, según los casos, y la imposibilidad de subrogación del fiador. Es precisa, pues, la correspondiente relación de causa a efecto, de modo que la conducta del acreedor sea determinante de la pérdida del derecho o de la garantía de que se trate.” Guilarte Zapatero, supra, en la pág. 421.” Caguas Plumbing, Inc., v. Continental Const. Corp., 2001 J.T.S. 169, a la pág. 510.
Por entender que el Tribunal de Primera Instancia debió considerar los documentos e incidencias de la relación contractual entre la apelante y su asegurado como parte del análisis jurídico requerido para disponer sumariamente del pleito, concurro con la sentencia mayoritaria.
Migdalia Fraticelli Torres Jueza de Apelaciones